796 S.W.2d 705 (1990)
TESORO PETROLEUM, Petitioner,
v.
Don SMITH, et al., Respondent.
No. D-0047.
Supreme Court of Texas.
October 17, 1990.
David E. Bensey, Houston, for petitioner.
Ray Epps, Houston, for respondent.
PER CURIAM.
This is an appeal from a bill of review proceeding. The trial court granted the respondent's bill of review setting aside a summary judgment in favor of the petitioner and ordered a trial on the merits.
The court of appeals erred in reviewing this case because it lacked jurisdiction. An appeal may be prosecuted only from a final judgment which disposes of all issues and parties in the case. North East Ind. School Dist. v. Aldridge, 400 S.W.2d 893 (Tex.1966). A bill of review which sets aside a prior judgment but does not dispose of all the issues of the case on the merits is interlocutory in nature and not a final judgment appealable to the court of appeals or the supreme court. Warren v. Walter, 414 S.W.2d 423 (Tex.1967); Palmer v. D.O. K.K. Benevolent & Ins. Assoc., 160 Tex. 513, 334 S.W.2d 149 (1960).
Accordingly, a majority of the Court, without hearing oral argument, grants the application for writ of error, reverses the decision of the court of appeals, and dismisses the appeal because the court of appeals lacked jurisdiction. See Tex.R. App.P. 170.